 MARLAKE ASSOCIATESMarlake Associates and Marlake Islip Company andLocal 307, Service Employees International Union,AFL-CIO. Case AO-194August 12, 1977ADVISORY OPINIONA petition with exhibits attached was filed onFebruary 28, 1977, by Marlake Associates andMarlake Islip Company, herein also referred to as thePetitioners, for an Advisory Opinion, in conformitywith Sections 102.98 and 102.99 of the NationalLabor Relations Board's Rules and Regulations,Series 8, as amended, seeking to determine whetherthe Board would assert jurisdiction over the Petition-ers.In pertinent part, the petition and exhibits allege asfollows:I. There are pending before the New York StateLabor Relations Board, herein called the StateBoard, three alleged unfair labor practice proceed-ings involving the Petitioners, filed by Local 307,Service Employees International Union, AFL-CIO,herein called the Union. The Union has also filedunfair labor practice charges against Marlake IslipCompany with the National Labor Relations Board.2. In the petition, the Petitioners assert thatMarlake Associates is a partnership which owns andoperates an apartment complex on Long Island, NewYork, and that Marlake Islip Company is a partner-ship which owns and operates an apartment complexon Long Island and in Connecticut.' For thecalendar year 1975, Marlake Islip Company's twolocations received gross annual income in theamount of $828,373,2 and Marlake Associates re-ceived $216,249 from its Long Island location.3ThePetitioners allege that the 1976 figures will at leastequal, if not exceed, the 1975 figures.I It is alleged that there is only the difference of one partner between thetwo partnerships, which constitute a common or joint owner, and that thethree apartment complexes are commonly owned and controlled by thepartnerships, which also have common control of labor relations.2 The sum of $391,604 for the Long Island location and $436.769 for theConnecticut location.:1 The Petitioners assert that both companies and all locations must beconsidered together for the purpose of junsdiction.4 Dilene Answering Service, Inc., 216 NLRB 669 (1975); Front PorchHolding Corp., and Front Porch 82, Inc., 214 NLRB 788 (1974).3. The Union neither admits nor denies theaforesaid commerce data and the State Board hasmade no findings with respect thereto.4. There are unfair labor practice proceedingsinvolving the same labor dispute pending before thisBoard.5. Although the parties have been served with acopy of this petition, no response, as provided by theBoard's Rules and Regulations, has been filed by anyof them.On the basis of the foregoing, the Board is of theopinion that:1. Petitioners, Marlake Associates and MarlakeIslip Company, own and operate apartment com-plexes located on Long Island, New York, and in theState of Connecticut and, for the purposes of thisAdvisory Opinion, it is reasonable to assume,constitute a single integrated enterprise.42. The thrust of the Petitioners' petition is that thetotality of its operations must be considered indetermining whether Petitioners' operations meet theBoard's jurisdictional standards.The Board has a longstanding practice of aggregat-ing gross revenues derived from all the buildingsoperated by an employer of this type.5As notedabove, the gross annual income derived from theapartment complexes operated by the Petitioners, asa single enterprise, is in excess of $500,000. As thetotal annual gross dollar volume of business of all theapartment buildings operated by the Petitionersexceeds the $500,000 standard established by theBoard for residental apartments,6we would assertjurisdiction over the Petitioners' operations.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations, Series8, as amended, that, based on the allegations hereinmade, the Board would assert jurisdiction over theoperations of the Petitioners with respect to labordisputes cognizable under Section 8, 9, and 10 of theAct.s See Adelsberg & Co., 225 NLRB 952 (1976); James Johnston PropertyManagement, 221 NLRB 301 (1975). and cases cited therein. MemberPenello, who dissented in the James Johnston case, distinguishes the instantcase on the ground that, unlike James Johnston, there is a showing hereinthat the owners and operators of the complexes are an integrated enterpriseand, therefore, would aggregate the gross revenues.6 See Karl Gerber, Max Taetle, Nathan Metz d Estate of Bernard Karz,Co-Partners d/b a Parkview Gardens, 166 NLRB 697 (1967).231 NLRB No. 55335